Title: To James Madison from Elias Vanderhorst, 21 May 1807
From: Vanderhorst, Elias
To: Madison, James



Sir.
Bristol May 21st. 1807.

Since my last of the 10t. of March down to the 23d. of that month, Pr the Ships Venus and the New-York Packet, Via New-York, I have not been honored with any of your favors.
The Season hitherto has been uncommonly favorable to the growing Crops, of all kinds, in particular Wheat.  The prospect of abundance is now therefore great, though of the result there cannot as yet be any certainty as this must depend wholly on occurences still at a distance.
Herewith you will be pleased to receive a Packet of  News-Papers with the last London Price Current to which I must beg leave to refer you for what is at present passing in this quarter of Public import.  I have the Honor to be with great deference Sir: Your most Obt. & most Hl Servt.

Elias Vanderhorst

